Citation Nr: 0306767	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  97-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for kidney 
disease, minimal change glomerulonephritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart






INTRODUCTION

The veteran had active service from August 12, 1988 to April 
17, 1996.

This appeal to the Board of Veterans' Appeals (the Board) is 
from the rating action by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco in May 1996.  The RO 
entitlement to granted service connection for kidney disease 
and assigned a noncompensable evaluation from April 18, 1996, 
the day following the veteran's separation from service.

In May 1999 the Board remanded this matter for further 
development, adjudicative action, and for due process 
purposes.

In October 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.

The veteran was twice scheduled for a hearing before a 
Veterans Law Judge (VLJ) at the RO, in September 1998 and 
February 1999, neither for which he appeared.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidentiary record shows that the veteran's kidney 
disease has remained essentially asymptomatic except for 
subjective complaints of occasional flank pain and burning on 
urination with findings of 1+ protein shown in the urine over 
the years and with most recent findings in August 2002 VA 
examination of kidney disease, minimal change 
glomerulonephritis not found and immunoglobulin A (IGA) 
nephropathy with stable renal function.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation kidney 
disease, minimal change glomerulonephritis have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.31, 4.115b, Diagnostic code 7502 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  

In this case, the veteran was provided with a copy of the 
rating decision on appeal explaining the RO's decisions in 
his claim, a statement of the case and a supplemental 
statement of the case containing the relevant laws and 
regulations, which also outlined the evidence obtained in 
conjunction with this claim.  

Further, the Board's remand decision in May contained a full 
discussion of the criteria applicable to this claim.  VA 
records were obtained and the veteran was offered a VA 
examination in accordance with the Board's remand 
instructions.  The veteran was provided with an opportunity 
to attend a hearing before a VLJ and failed to appear on two 
separate occasions.

Additionally, in January 2001, the RO sent the veteran a 
letter advising him as to the VCAA, what evidence he needed 
to submit to the RO and what evidence it would obtain on his 
behalf.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing VA's obligation to 
communicate with claimants as to evidence development).  The 
June 2002 and August 2002 supplemental statements of the case 
likewise advised the veteran as to the new duty to assist 
provisions of the VCAA.  Having received such notice, the 
veteran has not indicated that additional pertinent evidence 
exists that has not been obtained. 

Thus, VA's duty to notify and assist the veteran has been 
satisfied, and there is sufficient evidence of record to 
decide the claim.  Accordingly, there is no need for the case 
to be remanded for the RO to consider it under the provisions 
of the new law.  


Factual Background

Service medical records reflect that repeated laboratory 
readings of urine testing throughout 1995 were high for 
protein.  In October 1995 the veteran was determined to have 
nephrotic range proteinuria, most likely minimal change 
disease, possible glomerulonephritis.  He was sent to 
nephrology, which confirmed this diagnosis and noted it to be 
responsive to steroid treatment.  He also underwent a Medical 
Board evaluation in October 1995, which noted that persistent 
proteinuria had been discovered on urinalysis in September 
1995.  The laboratory findings from the Medical Board 
revealed negative serotologic search for underlying causes of 
nephrotic range proteinuria and renal ultrasound of the 
kidneys were normal.  

The Medical Board diagnosed nephrotic range proteinurea 
presumed secondary to minimal change glomerulonephritis.  
This was believed to be a new onset and did not exist prior 
to service.   A March 1996 separation physical and record 
replacement reveals that he checked "yes" for kidney 
problems.  

Service medical records also reveal that the veteran was 
diagnosed with postural hypotension in May 1989.  Another May 
1989 cardiology record suggests that he was diagnosed with 
hypertension rule out valvular disease, but the 
echocardiogram findings revealed a rather prominent 
bradycardia, no evidence of left ventricular hypertrophy, and 
no other findings suggestive of hypertension.  Other service 
medical records from April and May 1989 indicate the veteran 
had hypotension, and the remaining service medical records do 
not indicate he had hypertension in service.  

The RO in a May 1996 rating decision granted service 
connection for kidney disease and assigned a noncompensable 
initial rating.

The veteran underwent a VA examination in November 1996.  He 
stated that he had had glomerulonephritis flare-ups about 
twice a month with burning on urination; he had also had 
ongoing problems with flank pain.  He was receiving regular 
treatment at VA as an outpatient, having previously gone to a 
service facility for similar care.  On examination of both 
flanks, no pain was noted on palpation.  Urinalysis showed 
protein 1+ and urine bacteria trace; a renal ultrasound was 
reportedly normal, bilaterally.  Mild urinary tract infection 
was diagnosed.

A September 1996 VA outpatient treatment report shows that 
the veteran had recurrent complaints of left flank pain and 
burning on urination; protein was 1+; he was scheduled for 
his next appointment in January 1997.  

After the case was forwarded by the RO to the Board, a copy 
of a Temporary Disability Retired List (TDRL) examination by 
the service department in February 1998 was received in March 
1999.  This revealed that the veteran had developed 
proteinuria while undergoing a separation examination in 
September 1995.  

He was noted to have had 15 g proteinuria in 24 hours, 
although renal function was stable with a creatinine of 1.2.  
His creatinine clearance was normal and his urinalysis at the 
time was benign.  He had a normal physical examination and 
normal renal ultrasound.  His proteinurea was noted to have 
resolved when he underwent Prednisone therapy in September 
1995.  He was noted at the time to have no other symptoms 
other than the marked proteinurea.  

He was noted to have been diagnosed by the Medical Board with 
chronic glomerulonephritis, most likely secondary to minimal 
change glomerulonephritis and nephrotic range proteinurea, 
and placed on temporary retirement status.  Since his first 
Medical Board evaluation, he had had no new medical problems 
develop.  He was noted to have tapered off steroids and was 
unaware of any recurrence of the proteinurea.  His complaints 
were of occasional right flank/lower back pain lasting 10 to 
15 seconds.  He indicated that this had occurred once or 
twice a week since 1997.  Otherwise he had no other 
complaints referable to his genitourinary tract.  Urinalysis 
revealed 1+ protein and trace SSA.  

Creatinine was believed to have been incorrectly measured or 
inadequate.  The impression in February 1998 was of an 
individual with previous nephrotic range proteinurea presumed 
secondary to minimal change glomerulonephritis that responded 
to steroid therapy and seemed to be in remission.  It was 
unclear what his long-term status would be.  It was felt 
possible that he could remain in remission for the rest of 
his life.  It was also possible that the minimal change 
glomerulonephritis could flare up again in the future and he 
could possibly require a kidney biopsy and reinstitution of 
therapy.  While he was in remission his kidney function and 
blood pressure were normal.  He was advised to undergo 
follow-ups at least once a year.  

Also received in March 1999 was an April 1998 fitness for 
duty assessment and a May 1998 Medical Board Evaluation.  The 
Medical Board determined the veteran to be unfit for duty due 
to his diagnosed nephrotic range proteinuria minimal change 
glomerulonephritis.  

The report of a December 1999 private examination conducted 
at the request of VA reflects a review of the veteran's 
history of kidney problems beginning in September 1995, with 
increased protein in his urine.  A review of his records 
shows  he was noted in September 1995 to have had about 800 
mg of protein in 24 hours, but his renal function measured by 
creatinine was normal at 104 and a renal ultrasound was 
normal.  He did not have a kidney biopsy.  He was noted to 
have been treated with steroids at the time and had not had 
any treatment or a follow-up since then.  Subjectively he 
felt well, and had no swelling.  He continued to note 
increased foam in his urine but no blood.  There was no 
history of hypertension, no shortness of breath, and no joint 
pain or rashes.  He had no history of hepatitis.  Overall he 
functioned fairly well and had no limitations in functional 
capacity.  There was a long history of chronic back 
discomfort and of scoliosis.  

On physical examination his abdomen was soft.  Liver, spleen 
and kidney were not palpable, and there were no abdominal 
masses.  Urinalysis revealed 1+ protein and a normal 
creatinine clearance of 144.  Serum creatinine was 1.3.  His 
ANA was negative, his C-4 compliment was normal and C-3 
compliment was low normal value at 94.  His cryoglobulin was 
negative.  The diagnostic impression rendered in the December 
1998 examination was glomerulonephritis, stable renal 
function, possibly IJ nephritis.  Protein collection data had 
not been forwarded.  The examiner commented that without a 
renal biopsy it was difficult to say specifically what 
constituted the veteran's underlying renal disease.  The 
examiner noted that the protein collection data needed to be 
obtained to help ascertain this.  The examiner opined that a 
biopsy would be advisable if the protein value were in the 
range of 2 or more grams.  However, the fact that the veteran 
had this clinical picture for more than five years with 
apparently no change would support a finding that this was a 
non-progressive illness.  Long-term prognosis would be 
difficult absent a biopsy, but the veteran clinically had no 
evidence to suggest any limitation or negative consequences 
from this ongoing renal process.  The examiner opined it 
would be pure conjecture to ascertain whether the veteran's 
condition would remain static.  

Of record is a prescription dispensed by this examining 
physician in December 1999 ordering a 24 hour protein, C3, 
C4, cryoglobulin ANA and ANCA testing to be conducted on the 
veteran.  There is no record of the veteran following through 
with this prescribed testing.  

VA treatment records from 1996 to 2002 primarily reflect 
treatment for problems other than kidneys.  However urology 
results from September 1996 reflect a 1+ protein reading and 
1.2 creatinine.  A 1+ protein reading is also shown in a 
laboratory report of November 1996.   A January 2000 
treatment note reflects a history of an unspecified disorder 
of kidney and ureter, with complaints of upper lumbar back 
pain and laboratory results showing urine protein 1+ and 
creatinine of 1.3.  The veteran was assessed with ongoing 
proteinurea.  A VA laboratory report from May 2000 reflects 
findings of 1+ protein, a high creatinine reading of 1.4, a 
high urea nitrogen of 19, and a high chloride of 110.  A 
December 2000 lab report reflects findings of negative urine 
protein and 1.3 creatinine.  

Treatment notes from January 2001 reflect findings of IGA 
nephropathy, note eutensive, with no proteinurea and no 
deterioration in the creatinine level.  A treatment note from 
July 2001 reflects elevated IGA, suspected IGA nephropathy, 
along with low back pain, nephrosis, lipoid and "unspecified 
disorder of kidney and urete."  Lab findings from July 2001 
reflect trace amounts of protein on urinalysis and a January 
2002 serum reading reflects creatinine of 1.3.  A January 
2002 urinalysis reveals negative findings of protein, 
although urine bacteria and blood were high.  

None of the VA or private medical records showing treatment 
after service reflect any treatment for or evidence of 
hypertension.

In August 2002, the veteran underwent a VA examination.  The 
examiner reviewed the claims file and noted the history of 
kidney disease, minimal change glomerulonephritis.  A history 
of proteinurea in 1995 with readings of 15 grams in 24 hours 
was noted, as was the fact that his renal function was stable 
with creatinine readings of 1.2.  

The veteran was noted to also have a normal creatinine 
clearance and benign urinalysis.  Renal ultrasound was noted 
to be normal.  He was noted to have undergone steroid 
treatment, which resolved his proteinurea.  He was also noted 
to have been diagnosed with chronic glomerulonephritis most 
likely due to minimal change glomerulonephritis and nephrotic 
range proteinurea.  He did not undergo a kidney biopsy while 
in service in 1995.  Since he left the service, the veteran 
experienced intermittent episodes of bilateral flank pain 
that lasted 20-30 seconds and an intermittent burning 
sensation while urinating.  He also complained of foamy 
urine.  He was noted to have followed up with treatment at 
VA, and his kidney function was noted to remain stable.  

Laboratory findings in December 2000 were reviewed and were 
noted to show an elevated IgA to 539, suggestive of IGA 
nephropathy.  The veteran denied gross hematuria, shortness 
of breath, edema of the hands or feet, dysuria, joint pains, 
apathy, lethargy, weakness and anorexia.  He was noted to 
have lost 20 pounds over the past six months secondary to 
decreased eating.  He denied urinary hesitancy, frequency or 
change in stream.  He also denied incontinence, impotence, 
recurrent urinary tract infection, renal colic or bladder 
stones.  He denied hospitalization for any urinary tract 
disease.  On examination, his heart rate was 56 and blood 
pressure was 118/74.  No cardiovascular anomalies were noted.  
On examination of the abdomen was essentially within normal 
limits.

The report of a renal ultrasound from 2002 was reviewed and 
noted to reveal a uniformed echogenicity throughout the 
kidneys, which were normal in size and configuration.  There 
was no evidence of hydronephrosis.  No renal or 
retroperitoneal masses were seen.  Urinary was normal.  The 
impression was of a normal renal sonogram.  Urinalysis 
findings of August 2002 revealed 1+ blood, 4-5 RBC/HPF, 
otherwise unremarkable.  A repeat urinalysis done in the same 
month revealed microalbumin.  The diagnoses rendered in the 
August 2002 VA examination was kidney disease, minimal change 
glomerulonephritis not found and IGA nephropathy with stable 
renal function.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002). 

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10. 

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date. 38 C.F.R. § 4.41 (2002). 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2002). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

The schedule of ratings provides that diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunctions, infections, or a 
combination of these.  38 C.F.R. § 4.115a.  

Where diagnostic codes refer to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes. Id. 

The RO has assigned a noncompensable rating for the service-
connected kidney disease in accordance with the provisions of 
the Rating Schedule, 38 C.F.R. Part 4, Diagnostic Code 7502.  

Diagnostic Code 7502 provides for the evaluation of chronic 
nephritis under the renal dysfunction rating criteria.  Under 
the renal dysfunction rating criteria, a 0 percent evaluation 
is warranted for albumin and casts with history of acute 
nephritis; or hypertension non compensable under Diagnostic 
Code 7101.  A 30 percent evaluation is warranted for constant 
or recurring albumin with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  A 60 
percent evaluation is warranted for constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.

An 80 percent evaluation is warranted for persistent edema 
and albuminuria with BUN 40 to 80 mg %; or, creatinine 4 to 8 
mg %; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion. 

A 100 percent evaluation is warranted for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80 mg %; or, creatinine more 
than 8 mg %; or, markedly decreased function of kidney or 
other organ systems, especially cardiovascular.

The Board notes that the regulatory criteria governing the 
evaluation of hypertension under Diagnostic Code 7101, 
changed while this claim was pending.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply unless Congress provided otherwise.  See Karnas, 
supra.

Under the rating schedule prior to January 12, 1998, the 
minimum compensable level of hypertension was shown where the 
disability was manifested by diastolic blood pressure 
readings predominantly 100 or more.  A 10 percent evaluation 
was also provided where continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more. 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).

Under the new rating criteria, the minimum compensable level 
of hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  62 Fed. Reg. 
65,207 (December 11, 1997); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (effective as of January 12, 1998).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of the section, 
hypertension is defined as diastolic pressure of 90 or 
greater and isolated hypertension is defined as systolic 
blood pressure of predominantly 160 or greater with a 
diastolic pressure of less than 90.  Diagnostic Code 7101 
(effective as of January 12, 1998).
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).
Analysis

The record shows that the RO initially rated the veteran's 
kidney disability as noncompensable under DC 7502 for 
nephritis.  This 0 percent evaluation is noted to have been 
in effect since the date of original entitlement, and the 
Board has determined that no increased evaluation is 
warranted, there is no basis upon which to warrant staged 
ratings.  See Fenderson, supra.
The veteran underwent a renal function examination in August 
2002 to further clarify the nature and extent of severity of 
his kidney disability, pursuant to the directions set forth 
in the Board's remand of May 1999.  The findings from this 
examination reflect that the veteran's renal function has 
remained stable and that his most significant findings on 
urinalysis were of 1+ blood, 4-5 RBC/HPF, with otherwise 
unremarkable findings.  The treatment records and laboratory 
findings from 1996 through 2002 likewise reflect no 
significant findings regarding the veteran's kidney function 
other than persistent findings of protein on urinalysis.  The 
VA records, examination reports, and the findings from the 
most recent examination of August 2002 also reveal no 
evidence of hypertension of any sort.  

Under the renal dysfunction rating criteria, a 30 percent 
evaluation is warranted for constant or recurring albumin 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.  DC 7502.  As there is 
no evidence that the veteran's kidney disability has been 
shown to have such manifestations shown on the laboratory 
reports, and there is no evidence of slight edema or 
hypertension at least 10 percent disabling anywhere in the 
record, the Board finds that the evidentiary record does not 
support the claim of entitlement to an initial compensable 
evaluation for the veteran's kidney disability.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial compensable evaluation for kidney 
disease, minimal change glomerulonephritis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Evaluation

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is precluded by regulation from 
assigning an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) in the first instance. Floyd v. Brown, 9 Vet. 
App. 88 (1996).  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluation; however, the RO did not grant 
entitlement to an initial compensable evaluation on this 
basis.  

The CAVC has held that the Board must address referral under 
38 C.F.R. § 3.321(b0(1) only where circumstances are 
presented which the Under Secretary or the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or to the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b0(1).  The current schedular 
criteria adequately compensate the veteran for the nature and 
extent of severity of his kidney disease.

The veteran has not asserted and the evidence does not raise 
consideration of an extraschedular rating.  The veteran does 
not contend and the evidence does not show that the kidney 
condition has markedly interfered with employment or resulted 
in frequent hospitalizations or inpatient care.  In fact, the 
evidence suggests it has never interfered with employment or 
resulted in hospitalization.  Thus, the required exceptional 
or unusual circumstance is not present, such that the Board 
finds no basis upon which to refer the case to the Director 
or Under Secretary for consideration of extraschedular 
evaluation. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial compensable evaluation for kidney 
disease, minimal change glomerulonephritis is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

